ENVIRONMENTAL INDEMNITY AGREEMENT

This Environmental Indemnity Agreement (this “Agreement”), which is dated as of
December 20, 2007, is executed by G&E HEALTHCARE REIT LINCOLN PARK BOULEVARD,
LLC, a Delaware limited liability company (“Borrower”), and GRUBB & ELLIS
HEALTHCARE REIT, INC., a Maryland corporation (“Indemnitor”), as a condition of,
and to induce WACHOVIA FINANCIAL SERVICES, INC., a North Carolina corporation
(“Lender”), to make, a loan (the “Loan”) to Borrower evidenced or to be
evidenced by a Promissory Note of even date herewith, made by Borrower payable
to the order of Lender in the face principal amount of $10,943,000.00 (the
“Note”). The Loan is secured or to be secured by an Open-End Mortgage,
Assignment, Security Agreement and Fixture Filing (the “Mortgage”) of even date
herewith, encumbering certain real and personal property as therein described
(collectively, the “Property”), including the land described in Exhibit A which
is attached hereto and made a part hereof.

1. Certain Definitions. As used in this Agreement:

"Claim” means any controversy or claim between one or more Obligors and Lender,
whether arising in contract or tort or by statute, that arises out of or relates
to this Agreement, including any renewals, extensions or modifications hereof.

"Cut-Off Date” means the earlier of the following two dates: (a) the date on
which the indebtedness and obligations secured by the Mortgage have been paid
and performed in full and the Mortgage has been released; or (b) the date on
which the lien of the Mortgage is fully and finally foreclosed or a conveyance
by deed in lieu of such foreclosure is fully and finally effective and
possession of the Property has been given to and accepted by the purchaser or
grantee free of occupancy and claims to occupancy by Obligors and their heirs,
devisees, representatives, successors and assigns; provided, however, that if
such payment, performance, release, foreclosure or conveyance is challenged in
proceedings under any Debtor Relief Law or otherwise, the Cut-Off Date shall be
deemed not to have occurred until such challenge is validly released, dismissed
with prejudice or otherwise barred by law from further assertion.

"Debtor Relief Law” means any federal, state or local law, domestic or foreign,
as now or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or any similar law affecting the rights of creditors.

"Default” has the meaning ascribed to such term in the Mortgage and includes any
breach of any covenant, representation or warranty and any other default under
this Agreement, subject to any applicable notice and cure period.

"Default Rate” has the meaning ascribed to such term in the Note.

"Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of the Property of such scope as may be requested by
Lender or another Indemnified Party, including the taking of soil borings and
air and groundwater samples and other above- and below-ground testing, by a
consulting firm acceptable to such Indemnified Party and made in accordance with
the established guidelines of such Indemnified Party.

"Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial or other private or governmental or regulatory action at
any time threatened, instituted or completed pursuant to any applicable
Environmental Requirement, against Borrower or any Obligor, against or with
respect to the Property or any condition, use or activity on the Property
(including any such action against any Indemnified Party), and any claim at any
time threatened or made by any person against any Obligor or against or with
respect to the Property or any condition, use or activity on the Property
(including any such claim against any Indemnified Party), relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

"Environmental Damages” means all claims, demands, liabilities (including strict
liability), losses, damages (including consequential damages), causes of action,
judgments, penalties, fines, reasonable costs and expenses (including reasonable
fees, costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind and character, contingent or otherwise,
matured or unmatured, known or unknown, foreseeable or unforeseeable, made,
incurred, suffered, brought, or imposed at any time and from time to time, and
arising in whole or in part from any of the following matters, regardless of
whether caused by an Obligor or a tenant or subtenant, or a prior owner of the
Property or its tenant or subtenant, or any third party:

(a) The presence of any Hazardous Material on the Property, or any escape,
seepage, leakage, spillage, emission, release, discharge or disposal of any
Hazardous Material on or from the Property, or the migration or release or
threatened migration or release of any Hazardous Material to, from or through
the Property, on or before the Cut-Off Date; or

(b) Any act, omission, event or circumstance existing or occurring in connection
with the handling, treatment, containment, removal, storage, decontamination,
cleanup, transport or disposal of any Hazardous Material which is or was present
on the Property on or before the Cut-Off Date; or

(c) The breach of any representation, warranty, covenant or agreement contained
in this Agreement because of any event or condition occurring or existing on or
before the Cut-Off Date; or

(d) Any violation relating to the Property on or before the Cut-Off Date, of any
Environmental Requirement in effect on or before the Cut-Off Date, regardless of
whether any act, omission, event or circumstance giving rise to the violation
constituted a violation at the time of the occurrence or inception of such act,
omission, event or circumstance; or

(e) Any Environmental Claim, or the filing or imposition of any environmental
lien against the Property, because of, resulting from, in connection with, or
arising out of any of the matters referred to in the preceding clauses (a)
through (d).

Without limiting the generality of the foregoing, “Environmental Damages”
includes: (i) the investigation or remediation of any such Hazardous Material or
violation of any such Environmental Requirement, including the preparation of
any feasibility studies or reports and the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration,
monitoring or similar work required by any Environmental Requirement or
necessary to have full use and benefit of the Property as contemplated by the
Loan Documents (including any of the same in connection with any foreclosure
action or transfer in lieu thereof); (ii) injury or damage to any person,
property or natural resource occurring on or off the Property, including the
cost of demolition and rebuilding of any improvements on real property;
(iii) all liability to pay or indemnify any person or governmental authority for
costs expended in connection with any of the matters included within this
definition of Environmental Damages; (iv) the investigation and defense of any
claim, whether or not such claim is ultimately defeated; and (v) the settlement
of any claim or judgment.

"Environmental Law” means any federal, state or local law, statute, ordinance,
code, rule, regulation, license, authorization, decision, order, injunction,
decree, or rule of common law, and any judicial interpretation of any of the
foregoing, which pertains to health or safety (as they relate to natural
resources or the environment), any Hazardous Material, or the environment
(including ground or air or water or noise pollution or contamination, and
underground or aboveground tanks) and shall include the Solid Waste Disposal
Act, 42 U.S.C. § 6901 et seq.; the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq. (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”);
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; and any
other state or federal environmental statutes, and all rules, regulations,
orders and decrees now or hereafter promulgated under any of the foregoing, as
any of the foregoing now exist or may be changed or amended or come into effect
in the future.

"Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to health or safety (as they relate to
natural resources or the environment), any Hazardous Material, or the
environment, including ground, air, water or noise pollution or contamination,
and underground or aboveground tanks.

"Hazardous Material” means any substance, whether solid, liquid or gaseous:
(a) which is listed, defined or regulated as a “hazardous substance”, “hazardous
waste” or “solid waste”, or otherwise classified as hazardous or toxic, in or
pursuant to any Environmental Requirement; or (b) which is or which contains
asbestos, radon, any polychlorinated biphenyl, urea formaldehyde foam
insulation, explosive or radioactive material, or motor fuel or other petroleum
hydrocarbons; or (c) which causes or poses a threat to cause a contamination or
nuisance on the Property or any adjacent property or a hazard to the environment
or to the health or safety of persons on the Property.

"Indemnified Party” means each of the following persons and entities: (a) Lender
or any subsequent holder of the Note; (b) any persons or entities owned or
controlled by, owning or controlling, or under common control or affiliated
with, Lender, and/or any subsequent holder of the Note; (c) any participants and
co-lenders in the Loan; (d) the directors, officers, partners, employees,
attorneys and agents of each of the foregoing persons and entities; and (e) the
heirs, personal representatives, successors and assigns of each of the foregoing
persons and entities.

"Loan Documents” has the meaning ascribed to such term in the Mortgage.

"Obligor” means any individual Borrower or Indemnitor and “Obligors” means some
or all of the persons and entities comprising Borrower and/or Indemnitor,
collectively.

"On” or “on”, when used with respect to the Property or any property adjacent to
the Property, means “on, in, under, above or about.”

2. Representations and Warranties. Each Obligor hereby represents and warrants
to, and covenants with, Lender, that, except as disclosed in that certain Phase
1 Environmental Site Assessment Report provided to Lender in connection with the
closing of the Loan, as of the date of recordation of the Mortgage:

(a) During the period of Borrower’s ownership of the Property, the Property has
not been used for industrial or manufacturing purposes, for landfill, dumping or
other waste disposal activities or operations, for generation, storage, use,
sale, treatment, processing, recycling or disposal of any Hazardous Material,
for underground or aboveground storage tanks, or for any other use that could
give rise to the release of any Hazardous Material on the Property; to the best
of Obligors’ knowledge, no such use of the Property occurred at any time prior
to the period of Borrower’s ownership of the Property; and to the best of
Obligors’ knowledge, no such use on any adjacent property occurred at any time
prior to the date hereof;

(b) To the best of Obligors’ knowledge, there is no Hazardous Material, storage
tank (or similar vessel) whether underground or otherwise, sump or well
currently on the Property;

(c) Obligors have received no written notice and have no knowledge of any
Environmental Claim or any completed, pending or proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on the Property or any adjacent property or concerning whether any
condition, use or activity on the Property or any adjacent property is in
violation of any existing Environmental Requirement;

(d) To the best of Obligors’ knowledge, the present conditions, uses and
activities of and on the Property do not violate any existing Environmental
Requirement and the use of the Property which Borrower (and each tenant and
subtenant, if any) makes and intends to make of the Property complies and will
comply with all applicable existing Environmental Requirements;

(e) The Property does not appear on and to the best of Obligors’ knowledge has
never been on the National Priorities List, any federal or state “superfund” or
“superlien” list, or any other list or database of properties maintained by any
local, state or federal agency or department showing properties which are known
to contain or which are suspected of containing a Hazardous Material;

(f) To the best of Obligors’ knowledge, no action has been taken to designate
the Property as a hazardous waste property or border zone property or otherwise
to restrict the land use of the Property (including through a moratorium on new
land uses), nor does any Obligor know of any basis for such designation or other
restriction;

(g) Obligors have never applied for and been denied environmental impairment
liability insurance coverage relating to the Property; and

(h) No Obligor, and to Obligors’ knowledge no tenant or subtenant, has obtained
or is required to obtain any permit or authorization to construct, occupy,
operate, use or conduct any activity on any of the Property by reason of any
existing Environmental Requirement.

3. Violations. Prior to the Cut-Off Date, Obligors will not cause, commit,
permit or allow to continue any violation of any Environmental Requirement
(a) by any person or entity, including any Obligor, or (b) by or with respect to
the Property or any use of or activity on the Property. In addition, Obligors
will not cause, permit or allow to continue the attachment of any environmental
lien to the Property. Obligors will not place, install, dispose of or release,
or cause, permit, or allow the placing, installation, disposal, spilling,
leaking, dumping or release of, any Hazardous Material or storage tank (or
similar vessel) on the Property and will keep the Property free of Hazardous
Material. Notwithstanding the foregoing provisions of this Section 3, Obligors
shall not be in Default under this Section 3 should Obligors store minimal
quantities of substances on the Property which technically could be considered
Hazardous Material; provided that such substances are of a type and are held
only in a quantity normally used in connection with the construction, occupancy
or operation of comparable buildings (such as cleaning fluids and supplies
normally used in the day-to-day operation of business offices), and such
substances are being held, stored and used in compliance with all applicable
Environmental Requirements. The indemnity in Section 6 of this Agreement shall
always apply to such substances, and it shall be and continue to be the
responsibility of Obligors to take all remedial actions required under and in
accordance with Section 5 of this Agreement in the event of any unlawful release
of any such substance.

4. Notice to Lender. Obligors shall promptly deliver to Lender a copy of each
report pertaining to the Property or to any Obligor prepared by or on behalf of
any Obligor pursuant to any Environmental Requirement. Obligors shall promptly
advise Lender in writing of any Environmental Claim or of the discovery of any
Hazardous Material on the Property as soon as any Obligor first obtains
knowledge thereof, including a full description of the nature and extent of the
Environmental Claim and/or Hazardous Material and all relevant circumstances.

5. Remedial Actions.

(a) Except as permitted under Section 3 above, if any Hazardous Material is
discovered on the Property at any time, prior to the Cut-Off Date, and
regardless of the cause, Obligors shall promptly at Obligors’ sole risk and
expense and solely under the names of Obligors or any of them: (i) remove,
treat, and dispose of the Hazardous Material in compliance with all applicable
Environmental Requirements, or if such removal is prohibited by any
Environmental Requirement, take whatever action as is required by any
Environmental Requirement; and (ii) take such other action as is necessary to
have the full use and benefit of the Property as contemplated by the Loan
Documents. Obligors at their sole expense shall provide Lender with satisfactory
evidence of the actions taken as required in this clause (a). Obligors shall
provide to Lender within thirty (30) days of Lender’s request a bond, letter of
credit or other financial assurance evidencing to Lender’s satisfaction that all
necessary funds are readily available to pay the costs and expenses of the
actions required by this clause (a) and to discharge any assessments or liens
established against the Property as a result of the presence of the Hazardous
Material on the Property.

(b) All remedial actions shall be conducted (i) in a diligent and timely fashion
by licensed contractors acting under the supervision of a consultant or
consulting environmental engineer, and (ii) in accordance with all Environmental
Requirements and all other applicable governmental requirements. The selection
of the contractors and consultant or consulting environmental engineer for the
remedial actions, the contracts entered into with such parties, any disclosures
to or agreements with any public or private agencies or parties relating to the
remedial actions and any written plan for the remedial actions (and any changes
thereto) shall each, at the option of Lender, be subject to the prior written
approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Within fifteen (15) days after completion of such
remedial actions, Obligors shall obtain and deliver to Lender an Environmental
Assessment of the Property made after such completion which shall confirm to
Lender’s satisfaction that all required remedial action as stated above has been
taken and successfully completed and that there is no evidence or suspicion of
any contamination or risk of contamination on the Property or any adjacent
property or of violation of any Environmental Requirement with respect to any
such Hazardous Material.

(c) After the occurrence and during the continuance of a Default, Lender may,
but shall never be obligated to, remove or cause the removal of any Hazardous
Material from the Property (or if removal is prohibited by any Environmental
Requirement, take or cause the taking of such other action as is required by any
Environmental Requirement) if Obligors fail to promptly commence such remedial
actions following discovery and thereafter diligently prosecute the same to the
satisfaction of Lender (without limitation of Lender’s rights to declare a
Default under any of the Loan Documents and to exercise all rights and remedies
available by reason thereof). After the occurrence and during the continuance of
a Default, Lender and its designees are hereby granted access to the Property at
any time or times, upon reasonable notice (which may be written or oral), and a
license which is coupled with an interest and irrevocable, to remove or cause
such removal or to take or cause the taking of any such other action.

6. Indemnity. Obligors hereby agree to protect, indemnify, defend and hold
Indemnified Parties and each of them harmless from and against, and, if and to
the extent paid, to reimburse them on demand for, any and all Environmental
Damages. Without limitation, the foregoing indemnity shall apply to each
Indemnified Party with respect to Environmental Damages which in whole or in
part are caused by or arise out of the negligence of such (and/or any other)
Indemnified Party. However, such indemnity shall not apply to (a) a particular
Indemnified Party to the extent that the subject of the indemnification is
caused by or arises out of the gross negligence or willful misconduct of that
particular Indemnified Party, or (b) Environmental Damages created or arising
solely from events or conditions first existing after a foreclosure sale under
the Mortgage (or a deed in lieu thereof), but only if a party other than
Obligors or an affiliate of any Obligor acquires title to the Property, provided
that any such Environmental Damages do not directly or indirectly arise from or
relate to any release of or exposure to any Hazardous Materials (including
personal injury or damage to property), noncompliance with any Environmental
Laws, or remediation existing prior to the event described above. In any dispute
between Obligors and Lender as to whether Obligors are released from liability
pursuant to the immediately preceding sentence, Obligors shall bear the burden
of proof with respect to whether they have been released from liability. Upon
demand by any Indemnified Party, Obligors shall diligently defend any
Environmental Claim which affects the Property or which is made or commenced
against such Indemnified Party, whether alone or together with Obligors or any
other person, all at Obligors’ own cost and expense and by counsel to be
approved by such Indemnified Party in the exercise of its reasonable judgment.
In the alternative, at any time any Indemnified Party may elect to conduct its
own defense through counsel selected by such Indemnified Party and at the cost
and expense of Obligors.

7. Binding Obligations; Survival. The representations, warranties, covenants and
agreements in this Agreement shall be binding upon Obligors and their
successors, assigns and legal representatives and shall inure to the benefit of
Indemnified Parties and each of them; provided, however, that Obligors may not
assign this Agreement, or assign or delegate any of their rights or obligations
under this Agreement, without the prior written consent of Lender in each
instance. The representations, warranties, covenants and agreements in this
Agreement shall not terminate on the Cut-Off Date or upon the release,
foreclosure or other termination of the Mortgage, but will survive the Cut-Off
Date, the payment in full of the indebtedness secured by the Mortgage,
foreclosure of the Mortgage or conveyance in lieu of foreclosure, the release or
termination of the Mortgage and any and all of the other Loan Documents, any
investigation by or on behalf of any Indemnified Party, any proceeding under any
Debtor Relief Law, and any other event whatsoever. Without limiting the
generality of the foregoing, the obligations of Obligors to indemnify
Indemnified Parties under Section 6 after the Cut-Off Date shall be presumed,
unless shown by a preponderance of evidence to the contrary.

8. Environmental Assessments. If any Indemnified Party shall ever have reason to
believe that any Hazardous Material affects the Property, or if any
Environmental Claim is made or threatened, or if a Default shall have occurred,
or upon the occurrence of the Cut-Off Date if requested by any Indemnified
Party, Obligors shall at their expense provide to such Indemnified Party from
time to time, in each case within thirty (30) days after request by such
Indemnified Party, an Environmental Assessment made after the date of such
request. Obligors will cooperate with each consulting firm making any such
Environmental Assessment and will supply to the consulting firm, from time to
time and promptly on request, all information available to Obligors to
facilitate the completion of the Environmental Assessment. If Obligors fail to
furnish any Indemnified Party within ten (10) days after such Indemnified
Party’s request with a copy of an agreement with an acceptable environmental
consulting firm to provide such Environmental Assessment, or if Obligors fail to
furnish to any Indemnified Party such Environmental Assessment within
thirty (30) days after request by such Indemnified Party, the Indemnified Party
may cause any such Environmental Assessment to be made at Obligors’ expense and
risk. Indemnified Parties and their designees are hereby granted access to the
Property at any time or times, upon reasonable notice (which may be written or
oral), and a license which is coupled with an interest and irrevocable, to make
or cause to be made such Environmental Assessments. Without limiting the
generality of the foregoing, Obligors agree that Indemnified Parties will have
all rights, powers and authority to enter and inspect the Property as is granted
to the secured lender under applicable law, and that any Indemnified Party will
have the right to appoint a receiver to enter and inspect the Property to the
extent such authority is provided under applicable law. All reasonable costs and
expenses incurred by any Indemnified Party in connection with any Environmental
Assessment conducted in accordance with this Section 8 shall be paid by
Obligors. Indemnified Parties shall be under no duty to make any Environmental
Assessment of the Property, and in no event shall any such Environmental
Assessment by any Indemnified Party be or give rise to a representation that any
Hazardous Material is or is not present on the Property, or that there has been
or shall be compliance with any Environmental Requirement, nor shall Obligors or
any other person be entitled to rely on any Environmental Assessment made by or
at the request of any Indemnified Party. Indemnified Parties owe no duty of care
to protect Obligors or any other person against, or to inform them of, any
Hazardous Material or other adverse condition affecting the Property.

9. Information. The results of all investigations conducted and/or Environmental
Assessments prepared by or for any Indemnified Party shall be and at all times
remain the property of the Indemnified Party and under no circumstances shall
any Indemnified Party have any obligation whatsoever to disclose or otherwise
make available to Obligors or any other party such results or any other
information obtained by any Indemnified Party in connection with such
investigations and reports. Notwithstanding the foregoing, Indemnified Parties
hereby reserve the right, and Obligors hereby expressly authorize any
Indemnified Party, to make available to any party (including any governmental
agency or authority and any prospective bidder at any foreclosure sale of the
Property) any and all Environmental Assessments that any Indemnified Party may
have with respect to the Property. Obligors consent to Indemnified Parties
notifying any party (either as part of a notice of sale or otherwise) of the
availability of any or all of the Environmental Assessments and the information
contained therein. Obligors acknowledge that Indemnified Parties cannot control
or otherwise assure the truthfulness or accuracy of the Environmental
Assessments, and further acknowledge that the release of the Environmental
Assessments, or any information contained therein, to prospective bidders at any
foreclosure sale of the Property may have a material and adverse effect upon the
amount that a party may bid at such sale. Obligors agree that Indemnified
Parties shall have no liability whatsoever as a result of delivering any or all
of the Environmental Assessments or any information contained therein to any
third party, and Obligors hereby release and forever discharge Indemnified
Parties from any and all claims, damages, or causes of action, arising out of,
connected with or incidental to the Environmental Assessments or the delivery
thereof.

10. Cross-Default with Loan Documents. Any Default under this Agreement shall
constitute a Default under the Loan Documents. In addition, any Default under
any of the Loan Documents shall constitute a Default hereunder.

11. Payable on Demand; Remedies. Any amounts to be paid under this Agreement by
Obligors (or any of them) from time to time shall be payable by Obligors within
ten (10) business days after demand by Lender or any other Indemnified Party. In
addition to any other rights or remedies Lender may have under this Agreement,
at law or in equity, upon the occurrence of a Default under this Agreement,
Lender may (a) pursue any remedies available to it under applicable law, and/or
(b) subject to the terms and conditions of this Agreement, do or cause to be
done whatever is necessary to cause the Property to comply with all
Environmental Requirements, and the cost thereof shall become immediately due
and payable upon demand by Lender, and if not paid when due shall accrue
interest at the Default Rate until paid. Without limiting any other rights or
remedies of Lender, Obligors acknowledge and agree that Obligors’ failure to
comply with the terms of this Agreement shall be a breach of contract such that
Lender shall have the remedies provided under applicable law for the recovery of
damages and for the enforcement thereof. Lender’s action for the recovery of
damages or enforcement of this Agreement shall not constitute an action or
constitute a money judgment for a deficiency or a deficiency judgment.

12. Unsecured Agreement; Not a Loan Document; Cumulative Rights. This Agreement
is not secured by the Mortgage or any other Loan Document or any collateral
whatsoever. This Agreement is not one of the Loan Documents. Obligors and Lender
intend for this Agreement to serve as Lender’s written demand and Obligors’
response concerning the environmental condition of the Property. The liability
of Obligors or any other person under this Agreement shall not be limited or
impaired in any way by any provision in the Loan Documents or applicable law
limiting Obligors’ or such other person’s liability or Lender’s recourse or
rights to a deficiency judgment, or by any change, extension, release,
inaccuracy, breach or failure to perform by any party under the Loan Documents,
Obligors’ (and, if applicable, such other person’s) liability hereunder being
direct and primary and not as a guarantor or surety. Nothing in this Agreement
or in any Loan Document shall limit or impair any rights or remedies of Lender
and/or any other Indemnified Party against any Obligor or any other person under
any Environmental Requirement or otherwise at law or in equity, including any
rights of contribution or indemnification.

13. Consideration. Obligors acknowledge that Lender has relied and will rely on
the representations, warranties, covenants and agreements herein in closing and
funding the Loan and that the execution and delivery of this Agreement is an
essential condition but for which Lender would not close or fund the Loan.

14. No Waiver. No delay or omission by any Indemnified Party to exercise any
right under this Agreement shall impair any such right nor shall it be construed
to be a waiver thereof. No waiver of any single breach or default under this
Agreement shall be deemed a waiver of any other breach or default. Any waiver,
consent or approval under this Agreement must be in writing to be effective.

15. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing
(including, without limitation, telecopy, telegraphic, telex, or cable
communication) and shall be deemed sufficiently given or furnished if delivered
by personal delivery, by courier, or by registered or certified United States
mail, postage prepaid, addressed to the party to whom directed at the addresses
specified at the end of this Agreement (unless changed by similar notice in
writing given by the particular party whose address is to be changed) or by
telegram, telex, or facsimile. Any such notice or communication shall be deemed
to have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of telegram, telex or facsimile,
upon receipt; provided, that service of a notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section 15 shall not be construed in
any way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any person in any
situation or for any reason.

16. Invalid Provisions. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and a determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other persons or circumstances.

17. Construction. Whenever in this Agreement the singular number is used, the
same shall include plural where appropriate, and vice versa; and words of any
gender in this Agreement shall include each other gender where appropriate. The
headings in this Agreement are for convenience only and shall be disregarded in
the interpretation hereof. Reference to "person” or “entity” means firms,
associations, partnerships, joint ventures, trusts, limited liability companies,
corporations and other legal entities, including public or governmental bodies,
agencies or instrumentalities, as well as natural persons. The words "include”
and “including” shall be interpreted as if followed by the words "without
limitation.”

18. Joint and Several Liability and Waivers by Obligors.

(a) Each Obligor agrees that it is jointly and severally liable to Indemnified
Parties for the payment of all obligations arising under this Agreement, and
that such liability is independent of the obligations of the other Obligors. Any
Indemnified Party may bring an action against any Obligor, whether or not any
action is brought against the other Obligors.

(b) Each Obligor agrees that any release which may be given by any Indemnified
Party to the other Obligors will not release such Obligor from its obligations
under this Agreement.

(c) Each Obligor waives any right to assert against any Indemnified Party any
defense, setoff, counterclaim, or claims which such Obligor may have against the
other Obligors or any other party liable to Indemnified Parties or any of them
for the obligations of Obligors under this Agreement.

(d) Each Obligor agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Obligors and of all
circumstances which bear upon the risk of nonpayment. Each Obligor waives any
right it may have to require Indemnified Parties to disclose to such Obligor any
information which Indemnified Parties or any of them may now or hereafter
acquire concerning the financial condition of the other Obligors.

(e) Each Obligor waives all rights to notices of acceptance of this Agreement
and further waives all rights to notices of default or nonperformance by any
other Obligor under this Agreement.

(f) Each Obligor waives any right of subrogation, reimbursement, indemnification
and contribution (contractual, statutory or otherwise), including any claim or
right of subrogation under any Debtor Relief Law, which such Obligor may now or
hereafter have against any other Obligor or any other person with respect to the
obligations incurred under this Agreement. Each Obligor waives any right to
enforce any remedy that any Indemnified Party now has or may hereafter have
against any other Obligor.

19. Indemnitor Waivers. Indemnitor waives:

(a) All statutes of limitations as a defense to any action or proceeding brought
against Indemnitor by any Indemnified Party, to the fullest extent permitted by
law;

(b) Any right it may have to require Indemnified Party to proceed against
Borrower, proceed against or exhaust any security held from Borrower, or pursue
any other remedy in any Indemnified Party’s power to pursue;

(c) Any defense based on any claim that Indemnitor’s obligations exceed or are
more burdensome than those of Borrower;

(d) Any defense based on: (i) any legal disability of Borrower, (ii) any
release, discharge, modification, impairment or limitation of the liability of
Borrower to any Indemnified Party from any cause, whether consented to by any
Indemnified Party or arising by operation of law or from any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships (“Insolvency Proceeding”) and (iii) any rejection
or disaffirmance of the Loan, or any part of it, or any security held for it, in
any such Insolvency Proceeding;

(e) Any defense based on any action taken or omitted by any Indemnified Party in
any Insolvency Proceeding involving Borrower, including any election to have any
Indemnified Party’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by any Indemnified Party to Borrower in any
Insolvency Proceeding, and the taking and holding by any Indemnified Party of
any security for any such extension of credit;

(f) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Agreement and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind; and

(g) Any defense based on or arising out of any defense that Borrower may have to
the payment or performance of the Loan or any part of it.

20. Waivers of Subrogation and Other Rights.

(a) Upon a default by Borrower, Lender in its sole discretion, without prior
notice to or consent of Indemnitor, may elect to: (i) foreclose either
judicially or nonjudicially against any real or personal property security it
may hold for the Loan, (ii) accept a transfer of any such security in lieu of
foreclosure, (iii) compromise or adjust the Loan or any part of it or make any
other accommodation with Borrower or Indemnitor, or (iv) exercise any other
remedy against Borrower or any security. No such action by Lender shall release
or limit the liability of Indemnitor, each of whom shall remain liable under
this Agreement after the action, even if the effect of the action is to deprive
Indemnitor of any subrogation rights, rights of indemnity, or other rights to
collect reimbursement from Borrower for any sums paid to any Indemnified Party,
whether contractual or arising by operation of law or otherwise. Indemnitor
expressly agrees that under no circumstances shall it be deemed to have any
right, title, interest or claim in or to any real or personal property to be
held by any Indemnified Party or any third party after any foreclosure or
transfer in lieu of foreclosure of any security for the Loan.

(b) Regardless of whether Indemnitor may have made any payments to any
Indemnified Party, Indemnitor forever waives: (i) all rights of subrogation, all
rights of indemnity, and any other rights to collect reimbursement from Borrower
for any sums paid to any Indemnified Party, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (ii) all rights to enforce any remedy that any
Indemnified Party may have against Borrower, and (iii) all rights to participate
in any security now or later to be held by any Indemnified Party for the Loan.

(c) Indemnitor understands and acknowledges that if Lender forecloses judicially
or nonjudicially against any real property security for the Loan, that
foreclosure could impair or destroy any ability that Indemnitor may have to seek
reimbursement, contribution or indemnification from Borrower or others based on
any right Indemnitor may have of subrogation, reimbursement, contribution or
indemnification for any amounts paid by Indemnitor under this Indemnity.
Indemnitor further understands and acknowledges that in the absence of the
provisions of this Indemnity, such potential impairment or destruction of
Indemnitor’s rights, if any, may entitle Indemnitor to assert a defense to this
Indemnity. By executing this Agreement, Indemnitor freely, irrevocably and
unconditionally: (i) waives and relinquishes that defense and agrees that
Indemnitor will be fully liable under this Agreement even though Lender may
foreclose judicially or nonjudicially against any real property security for the
Loan; (ii) agrees that Indemnitor will not assert that defense in any action or
proceeding which any Indemnified Party may commence to enforce this Agreement;
(iii) acknowledges and agrees that the rights and defenses waived by Indemnitor
under this Agreement include any right or defense that Indemnitor may have or be
entitled to assert; and (iv) acknowledges and agrees that Lender is relying on
this waiver in making the Loan, and that this waiver is a material part of the
consideration which Lender is receiving for making the Loan.

(d) Indemnitor waives Indemnitor’s rights of subrogation and reimbursement and
any other rights and defenses available to Indemnitor, including, without
limitation, (i) any defenses Indemnitor may have to the indemnity obligation by
reason of an election of remedies by Lender and (ii) any rights or defenses
Indemnitor may have by reason of protection afforded to the Borrower with
respect to the obligation so guaranteed pursuant to the antideficiency or other
laws of Ohio limiting or discharging the Borrower’s indebtedness.

(e) Indemnitor waives all rights and defenses arising out of an election of
remedies by any Indemnified Party, even though that election of remedies, such
as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed any Indemnitor’s rights of subrogation and
reimbursement against the Borrower.

(f) No provision or waiver in this Indemnity shall be construed as limiting the
generality of any other waiver contained in this Indemnity.

21. Additional Waivers. Indemnitor waives all rights and defenses that
Indemnitor may have because Borrower’s debt is secured by real property. This
means, among other things:

(a) Lender may collect from Indemnitor without first foreclosing on any real or
personal property collateral pledged by Borrower.

(b) If Lender forecloses on any real property collateral pledged by Borrower:

(1) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

(2) Lender may collect from Indemnitor even if Lender, by foreclosing on the
real property collateral, has destroyed any right Indemnitor may have to collect
from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Indemnitor may have because Borrower’s debt is secured by real property.

22. Applicable Law. The laws of the State of Ohio and applicable United States
federal law shall govern the rights and duties of the parties hereto and the
validity, enforcement and interpretation hereof.

23. Lender Assigns; Disclosure of Information. Lender may, at any time, sell,
transfer, or assign the Loan and any and all servicing rights with respect
thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement. In the event of any such sale,
transfer or assignment of the Loan or any part thereof, the rights and benefits
under this Agreement may be transferred therewith to the extent applicable to
the Loan or part thereof being sold, transferred or assigned. Obligors waive
notice of any sale, transfer or assignment of the Loan or any part thereof, and
agree that failure to give notice of any such sale, transfer or assignment will
not affect the liabilities of Obligors hereunder. Lender is hereby authorized to
disseminate any information it now has or hereafter obtains pertaining to the
Property or this Agreement, including credit and/or other information on
Obligors and/or any party liable, directly or indirectly, for any part of the
obligations under this Agreement, to any actual or prospective assignee or
participant with respect to the Loan, to any of Lender’s affiliates, to any
regulatory body having jurisdiction over Lender, and to any other parties as
necessary or appropriate in Lender’s reasonable judgment.

24. Execution; Modification. This Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement. This
Agreement may be amended only by an instrument in writing intended for that
purpose executed jointly by an authorized representative of each party hereto.

25. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, OBLIGORS
AND LENDER HEREBY WAIVE TRIAL BY JURY IN RESPECT OF ANY “CLAIM” AS DEFINED IN
SECTION 1. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY OBLIGORS
AND LENDER, AND OBLIGORS AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT. OBLIGORS AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 25 IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. EACH OBLIGOR
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

EXECUTED and DELIVERED as of the day and year first written above.

         
BORROWER:
       
The address of Borrower is:
       
G&E Healthcare REIT Lincoln Park Boulevard, LLC
  G&E HEALTHCARE REIT LINCOLN PARK
c/o Triple Net Properties, LLC
  BOULEVARD, LLC, a Delaware limited
1551 N. Tustin Avenue, Suite 300
  liability company
Santa Ana, California 92705
  By: /s/ Shannon K S Johnson
Attn: Shannon Johnson and Dan
  Name: Shannon K S Johnson
Prosky
  Title: Authorized Signatory
INDEMNITOR:
       
The address of Indemnitor is:
       
Grubb & Ellis Healthcare REIT, Inc. c/o Triple Net Properties, LLC
  GRUBB & ELLIS HEALTHCARE REIT, INC., a
1551 N. Tustin Avenue, Suite 300
  Maryland corporation
Santa Ana, California 92705
  By: /s/ Shannon K S Johnson
Attn: Shannon Johnson and Dan
  Name: Shannon K S Johnson
Prosky
  Title: Chief Financial Officer
The address for providing notices to Lender is:
       
Wachovia Financial Services, Inc. Real Estate Financial Services General Banking
Group Mail Code: CA 6233 15750 Alton Parkway Irvine, California 92618 Attn: Anne
McNeil
       

2